Citation Nr: 0429157	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  99-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for chronic ear and head injury 
residuals including dizziness.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a chronic arm disorder.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a chronic leg disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from March 1964 to March 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 for chronic ear and head injury residuals including 
dizziness; a chronic arm disorder; and a chronic leg 
disorder.  The veteran has been represented throughout this 
appeal by the American Legion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

In his June 1998 claim for compensation under the provisions 
of 38 U.S.C.A. § 1151, the veteran advances he underwent 
bilateral ear lavage/cleaning on December 11, 1997, at the 
Chattanooga, Tennessee, VA outpatient treatment clinic and 
sustained chronic ear and head injury residuals including 
dizzy spells; headaches; a staggered walk; and an inability 
to drive.  The veteran clarified that the VA physician's 
probe broke or otherwise came apart while he was cleaning his 
ears.  

A December 11, 1997 VA treatment record states that the 
veteran underwent a warm water bilateral ear lavage to remove 
impacted cerumen.  In reviewing the record, the Board 
observes that the veteran has not been afforded a VA 
examination for compensation purposes to specifically 
determine whether his ear, head, leg, and balance complaints 
are attributable to his December 11, 1997, VA treatment.  The 
veteran was afforded a January 2001 private physical 
evaluation for pension purposes.  However, the private 
physician did not address whether the veteran sustained any 
chronic disability as a consequence of his December 11, 1997, 
VA treatment.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Accordingly, this case is REMANDED for 
the following action:  

1.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes in order to determine the 
current nature and severity of his 
alleged chronic bilateral ear 
lavage-related injuries.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

2.  The RO should then readjudicate the 
veteran's entitlement to compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for chronic ear and 
head injury residuals including 
dizziness; a chronic arm disorder; and a 
chronic leg disorder.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


